Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 17-27 are objected to because of the following informalities.  Appropriate correction is required.
	The claims are replete with a misspelling of the term “poring”.  The examiner believes the claims should have the term “pouring.”  The spelling errors are found in the following claims:
	Amended Claim 15 Lines 2, 5, and 23,
	Amended Claim 18 Line 2,
	Amended Claim 21 Lines 2-3,
	Amended Claim 24 Line 4,
	Claim 25 Lines 2, 5, and 14-15, plus
	Claim 26 Lines 2-3.

Allowable Subject Matter
Claims 1, 8-15, and 17-27 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claims 1 and 15, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose a closing member closing the channel on the one end side and fitted onto an inner circumferential surface of the 
Re Claim 25, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the pouring unit has an additional slit extending from the nozzle to an outer side in a radial direction at a base of the nozzle such that the additional slit vents air from the pouring unit and the pouring spout when the poring spout is coupled with the pouring unit.

Response to Arguments
Applicant’s arguments, see Remarks Page 9 Lines 1-3, filed April 12, 2021, with respect to the objection to the abstract, have been fully considered and are persuasive.  The abstract did have a preliminary amendment filed April 14, 2020.  The objection of the abstract has been withdrawn. 
Applicant filed arguments (see Remarks Page 8 Lines 3-14) filed April 12, 2021, with respect to the following rejections.  
Claim 1 under §102(a)(1) anticipating Purnell (5,232,110).
Claim 15 under §103 as unpatentable over Sugawara et al. (2013/0319970) in view of Purnell.
These arguments have been fully considered and are persuasive. The rejections of claims 1 and 15 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
This application is in condition for allowance except for the following formal matters: objections to Claims 15 and 17-27.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736